Name: European Council Decision taken with the agreement of the President of the Commission of 1Ã December 2009 appointing the High Representative of the Union for Foreign Affairs and Security Policy
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2009-12-02

 2.12.2009 EN Official Journal of the European Union L 315/49 EUROPEAN COUNCIL DECISION taken with the agreement of the President of the Commission of 1 December 2009 appointing the High Representative of the Union for Foreign Affairs and Security Policy (2009/880/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the European Union, and in particular Article 18(1) thereof, Whereas: (1) The Treaty of Lisbon institutes the new office of High Representative of the Union for Foreign Affairs and Security Policy. (2) In accordance with Article 5 of the Protocol (No 36) on transitional provisions and as foreseen in the Declaration (No 12) annexed to the Final Act of the Intergovernmental Conference which has adopted the Treaty of Lisbon, the High Representative of the Union for Foreign Affairs and Security Policy appointed during the term of office of a Commission should become a Member of the Commission for the remainder of the Commission's term of office. (3) The High Representative of the Union for Foreign Affairs and Security Policy should be appointed, HAS ADOPTED THIS DECISION: Article 1 Baroness Catherine Margaret ASHTON OF UPHOLLAND is hereby appointed High Representative of the Union for Foreign Affairs and Security Policy for the period from 1 December 2009 until the end of the current term of office of the Commission. Article 2 This Decision shall be notified to Baroness Catherine Margaret ASHTON OF UPHOLLAND by the President of the European Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the European Council The President H. VAN ROMPUY